[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                MAR 26, 2010
                               No. 09-13358                      JOHN LEY
                           Non-Argument Calendar                   CLERK
                         ________________________

                          Agency No. A099-669-688

ROSE EUZRYNE MICHEL,


                                                                       Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (March 26, 2010)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

     Rose Euzryne Michel, a native and citizen of Haiti, proceeding pro se,
petitions this Court for review of the Board of Immigration Appeal’s (“BIA”)

decision affirming the Immigration Judge’s (“IJ”) order denying her asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

Michel contends that she was persecuted – and would be again – on account of her

political opinion in opposition to the Lavalas party. The IJ found that she did not

testify credibly and therefore failed to show she was eligible for asylum, and the

BIA affirmed. Upon careful review, we deny the petition.

      In order to establish eligibility for asylum, an applicant must provide

“credible, direct, and specific” evidence in the record showing that she is a

“refugee.” Forgue v. U.S. Att’y Gen., 441 F.3d 1282, 1287 (11th Cir.2005)

(quotation omitted). See also 8 U.S.C. § 1158(b)(1)(A). A person qualifies as a

refugee if she can establish she has suffered past persecution or has a

“well-founded fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C. §

1101(a)(42)(A).

      If an applicant’s testimony that she fears persecution is credible, it may be

sufficient, without corroboration, to satisfy her burden of proof required to

establish asylum eligibility. Kueviakoe v. U.S. Att’y Gen., 567 F.3d 1301, 1304

(11th Cir.2009). Likewise, a denial of asylum relief can be supported solely by an

adverse credibility determination, which may be made on the basis of internal
                                           2
inconsistencies in an applicant’s testimony. Mohammed v. U.S. Att’y Gen., 547

F.3d 1340, 1348 (11th Cir.2008) (citing 8 U.S .C. § 1158(b)(1)(B)(iii)). If the

court explicitly determines that the applicant lacks credibility, it must offer

“specific, cogent reasons” for the finding. Kueviakoe, 567 F.3d at 1305. The

burden then shifts to the applicant to show why the credibility determination was

not supported by “specific, cogent reasons” or was not based on substantial

evidence. Id.

      When reviewing a decision issued by the BIA, we review only that decision,

except where the BIA relied on the IJ’s opinion. Tang v. U.S. Att’y Gen., 578 F.3d

1270, 1275 (11th Cir. 2009). Because the BIA here expressly adopted the IJ’s

decision, we review the IJ’s decision.

      We review findings of fact, including credibility determinations, under the

“substantial evidence test,” and must affirm those determinations “if [] supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). Under

this standard of review, we will reverse an IJ’s credibility findings “only if the

evidence compels a reasonable fact finder to find otherwise.” Chen v. U.S. Atty.

Gen., 463 F.3d 1228, 1230-31 (11th Cir. 2006).

       The IJ made an adverse credibility determination against Michel, and gave

thorough, cogent, and specific reasons for that determination. Specifically, the IJ
                                            3
noted numerous discrepancies in Michel’s testimony as well as the absence of

material facts from her asylum application that Michel raised during her asylum

hearing. The IJ also provided Michel the opportunity to explain discrepancies

during the hearing, but was unpersuaded by Michel’s explanations. The IJ then

weighed the totality of the circumstances, and determined that she found Michel

not to be a credible applicant. On appeal, Michel offers possible explanations for

the inconsistencies, but these not enough to compel this Court to reverse the IJ’s

credibility finding. As such, substantial evidence supports the IJ’s and BIA’s

adverse credibility determination and resulting denial of Michel’s asylum

application.1

       PETITION DENIED.




       1
          Because Michel failed to establish eligibility for asylum, we also deny her applications
for withholding of removal and CAT relief. See Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d
884, 891 (11th Cir.2007) (citation omitted) (“To qualify for withholding of removal or CAT
relief, an alien must establish standards more stringent that those for asylum eligibility; thus, an
alien unable to prove a well-founded fear of persecution based on a protected ground, as required
for asylum relief, necessarily fails to demonstrate a clear probability of persecution, the standard
applicable to a claim for withholding of removal.”)
                                                  4